Per Curiam.

Petitioner is presently in custody pursuant to two sentences imposed on him following convictions for two separate crimes. Even assuming the validity of petitioner’s contention concerning his 1968 conviction, he is still properly incarcerated on his sentence op. his 1967 *187conviction. He is not, therefore, entitled to release in habeas corpus. Ball v. Maxwell (1965), 1 Ohio St. 2d 77.
Petitioner has an available remedy by postconviction proceedings for contesting the validity of his 1968 conviction for breaking and entering an inhabited dwelling in the night season.

Petitioner remanded to custody.

SCHNEIDER, HERBERT, CORRIGAN, StERN and LeACH, JJ., concur.
O’Neill, C. J., and Duncan, J., dissent.